DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-10 are cancelled. Claim 11 is amended. Claims 18-27 are newly added. Claim 11, 15 and 19 are independent claims. claims 15-17 are withdrawn. Claims 11-14 and 18-27 are currently examined on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “trailing side” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 23 recites the limitation "the trailing side". There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al (US 20140261187 A1, “Krishnan”) in view of Gyo Yamamoto (US 20130305992 A1, “Yamamoto”).
Regarding claim 19, Krishnan (entire document) teaches a method comprising placing a wafer in a wafer carrier comprising a wafer retention pocket sized and shaped to accommodate a wafer (0013-0016), the pocket being defined by a floor (base) and a substantially circular peripheral wall  (surrounding the floor surface) comprising an inner face and an outer face (0045 and 0049).
Krishnan further teaches a notch is provided in the wafer carrier body (0065), but does not explicitly teach a notch in the inner face of the substantially circular peripheral wall provides a localised increased gap between the inner face and a side face of the wafer and the notch is arranged at a transition between the flat face and the arcuate face of the inner face. However Yamamoto (entire document) teaches a substrate holder (wafer carrier), wherein a notch in the inner face of the substantially circular peripheral wall provides a localised increased gap between the inner face and a side face of the wafer and the notch is arranged at a transition between the flat face and the arcuate face of the inner face (fig 11, 0093-0099). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Krishnan per teachings of Yamamoto in order to provide a holding apparatus, through which a high-quality film can be formed and a production efficiency can be improved (Yamamoto 0018-0020). It is also noted that the claimed invention calls for process claims, while reciting the apparatus limitation “wafer carrier”; it is well established that the steps of the process are met by the applied prior art, and the structural limitations of the apparatus do not present a manipulative difference between the claimed process steps and the prior art process. Therefore, the recitation of specific structural limitations of the apparatus for performing such steps does not serve to further limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  
Krishnan/Yamamoto further teaches the wafer carrier having a predetermined direction of rotation about an axis positioned perpendicular to a floor surface (an upper surface) of the base of the pocket, and rotating the wafer carrier in the predetermined direction of rotation (Krishnan 0013-0015, claims 64, 70, 73, 76, 81, 85 and 86; Yamamoto 0001, 0018-0021 and 0030-0036); and epitaxially growing layer on the wafer while rotating the wafer carrier in the predetermined direction of rotation by a chemical vapor deposition (CVD) process (Krishnan abstract, 0016). In addition, Krishnan teaches that it is well known in the prior art to deposit semiconductor materials such as gallium nitride on a surface of a wafer by the chemical vapor deposition (CVD) process (0002-0005). Thus it would have been obvious that one of ordinary skill in the art at the time of the invention would have deposited a semiconductor layer in the CVD process/method of Krishnan, as is taught by the prior art described in Krishnan, in order to provide suitable materials being used in semiconductor fabrication technology (Krishnan 0001-0002).
Regarding claim 20, Krishnan/Yamamoto teaches gallium nitride (group III nitride) can be deposited (Krishnan 0002-0004 and 0041).
Regarding claim 21, Krishnan/Yamamoto teaches that the substrate (wafer) can be sapphire (Krishnan 0002-0003 and 0045).
Regarding claim 22, Krishnan/Yamamoto teaches the semiconductor layer is epitaxially deposited on the wafer as addressed above, and further teaches heating the wafer in the wafer carrier to a temperature on the order of 1000-1100 °C (Krishnan 0003, 0041, 0046-0048), and the semiconductor layer is epitaxially deposited on the wafer at a temperature on the order of 1000-1100 °C while rotating the wafer carrier in the predetermined direction of rotation (Krishnan 0003, 0041, 0046-0048).
Regarding claim 23, Krishnan/Yamamoto teaches that the notch is positioned at the trailing side of the flat face with respect to the predetermined direction of rotation (Yamamoto fig 11, abstract, 0001, 0019-0021).
Regarding claim 24, Krishnan/Yamamoto teaches a further notch that is arranged at the opposite end of the flat face (Yamamoto fig 11).
Claims 26 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan / Yamamoto as applied to claim 19 above, and further in view of Gurary et al (US 5840124 A, “Gurary”).
Regarding claim 26, Krishnan/Yamamoto teaches the wafer and the notch as addressed above, but does not explicitly teach the wafer includes a wafer flat face, a wafer arcuate face, and an interface between the wafer flat face and the wafer arcuate face, and wherein the interface is positioned within the notch. However it is a known practice that a wafer includes a wafer flat face, a wafer arcuate face, and an interface between the wafer flat face and the wafer arcuate face, and wherein the interface is positioned within the notch as taught by Gurary (fig 8, col 5 line 37 to col 6 line 35). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Krishnan/Yamamoto per teachings of Gurary in order to provide suitable conditions for epitaxial deposition (Gurary col 1 lines 5-12 and col 5 line 37 to col 6 line 35).


Response to Arguments
Applicant's arguments with respect to the newly added claims 19-24 and 26 filed 04/26/2022 have been fully considered but they are not persuasive, because the arguments do not apply to the new combination of the references being used in the current rejection.
Allowable Claims
Claims 11-14 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record to Krishnan et al (US 20140261187 A1, “Krishnan”)  teaches a method, but does not teach, disclose or reasonably suggest that  “…the notch comprises a base having a first radius r1, a first lip transitioning between the substantially circular perimeter and the base of the notch and having a second radius r2, and a second lip transitioning between the substantially circular perimeter and the base of the notch and having a third radius r3, wherein a center point of the first radius r1 lies radially inwardly of the inner face and center points of the second and third radii r2 and r3 lies radially outwardly of the inner face such that the notch has an s-shaped contour” as recited in claim 11. Claims 12-14 and 18 are allowable because they depend on claim 11.
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of record Krishnan et al (US 20140261187 A1, “Krishnan”)  teaches a method, but does not teach, disclose or reasonably suggest that  “…the notch comprises a base having a first radius r1, a first lip transitioning between the substantially circular perimeter and the base of the notch and having a second radius r2, and a second lip transitioning between the substantially circular perimeter and the base of the notch and having a third radius r3; and wherein a center point of the first radius r1 lies radially inwardly of the inner face” as recited in claim 25. Claim 27 would be also allowable because it depends on claim 25.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUA QI/           Primary Examiner, Art Unit 1714